                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DEBRA FRAZIER, LAVERNE VANN,                            CIVIL ACTION
 SHAMALBRYANT,
                Plaintiffs,

               v.
                                                         NO. 17-5421
 CITY OF PHILADELPHIA, CHIEF
 INSPECTOR ANTHONY BOYLE,
 RAYMOND EVERS AND JOHN DOES
 #1-100,
                Defendants.

                                         ORDER
                                              ).o>.~
       AND NOW, this 25th day of February, ~upon consideration of Defendant Raymond

Evers' Motion for Summary Judgment (ECF No. 70) and Defendant's Reply in Support (ECF

No. 85); Defendant Anthony Boyle's Motion for Summary Judgment (ECF No. 72) and Reply in

Support (ECF No. 83); Defendant City of Philadelphia's Motion for Summary Judgment (ECF

No. 73) and Reply in Support (ECF No. 87); and Plaintiffs' Omnibus Response in Opposition

(ECF No. 76) and Omnibus Sur-Reply in Opposition (ECF No. 92), Defendants' motions are

GRANTED IN PART and DENIED IN PART as follows:

Defendant Raymond Evers' Motion to Dismiss:

       1. 42 U.S.C. § 1983 Claim:

              a. GRANTED as to Plaintiffs Debra Frazier and Shamal Bryant. These claims
                 are DISMISSED WITH PREJUDICE.

              b. DENIED as to Plaintiff Laverne Vann.

       2. Pennsylvania Whistleblower Claim:

              a. GRANTED as to Plaintiffs Debra Frazier and Shamal Bryant. These claims
                 are DISMISSED WITH PREJUDICE.

              b. DENIED as it pertains to Plaintiff Laverne Vann.
.
    Defendant Anthony Boyle's Motion to Dismiss:

           1. 42 U.S.C. § 1983 Claim:

                  a. GRANTED as to Plaintiff Bryant. This claim is DISMISSED WITH
                     PREJUDICE.

                  b. DENIED as to Plaintiffs Frazier and Vann.

           2. Pennsylvania Whistleblower Claim:

                  a. GRANTED as to Plaintiff Bryant. This claim is DISMISSED WITH
                     PREJUDICE.

                  b. DENIED as to Plaintiffs Frazier and Vann.

    Defendant City of Philadelphia's Motion to Dismiss:

           1. 42 U.S.C. § 1983 Claim is GRANTED as it pertains to all Plaintiffs. These claims
              are DISMISSED WITH PREJUDICE.

           2. Pennsylvania Whistleblower Claim:

                  a. GRANTED as it pertains to Plaintiff Bryant. This claim is DISMISSED
                     WITH PREJUDICE.

                  b. DENIED as it pertains to Plaintiffs Frazier and Vann.




                                                          WENDY BEETLESTONE, J.




                                                   2
